t c summary opinion united_states tax_court brian montwillo petitioner v commissioner of internal revenue respondent docket no 14348-03s filed date brian montwillo pro_se henry e o’neill for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax the issues presented are whether petitioner can claim dependency_exemption deductions a child_tax_credit and head-of-household filing_status for when he filed his petition petitioner resided in kapolei background hawaii petitioner and anita oliver-montwillo ms oliver-montwillo were married in on date they separated pursuant to a written_separation_agreement and remained separated until their divorce in they have two children the children during petitioner resided in kapolei hawaii and ms oliver-montwillo lived with her mother marie oliver in mahopac new york during ms oliver-montwillo had legal and physical custody of the children during petitioner paid dollar_figure in child_support which represented more than half the children’s total support for that year ms oliver-montwillo did not waive her right to claim the children as dependents for the tax_year nevertheless on hi sec_2001 federal_income_tax return petitioner computed his tax using head-of-household filing_status and claimed dependency_exemption deductions and a child_tax_credit with respect to the children marie oliver also claimed dependency_exemption deductions for the children on her federal_income_tax return on date respondent issued a statutory_notice_of_deficiency to petitioner disallowing the dependency_exemption deductions and child_tax_credit and changing his filing_status to single discussion because we decide this case on the preponderance_of_the_evidence without regard to the burden_of_proof sec_7491 is inapplicable dependency_exemption deductions a taxpayer is allowed a dependency_exemption deduction for each dependent sec_151 c to qualify as a taxpayer’s dependent the taxpayer’s child generally must be under age age if the child is a student and receive over half of his or her support from the taxpayer during the taxable_year sec_151 sec_152 pursuant to the provisions of sec_152 as relevant here the custodial_parent is generally entitled to the dependency_exemption deduction if the parents provide over half the child’s support and the taxpayers are separated under a written_agreement as an exception to this general_rule the noncustodial_parent may be entitled to claim the dependency_exemption deduction if the custodial_parent releases her claim to the dependency_exemption deduction by signing a written declaration to that effect and the noncustodial_parent attaches this written declaration to his income_tax return sec_152 during ms oliver-montwillo was the custodial_parent of the children during the children received over half their support from their parents who were separated under a written_separation_agreement pursuant to sec_152 then ms oliver-montwillo is entitled to claim the dependency_exemption deductions for she has not released her claim to the exemptions for petitioner is not entitled to the dependency_exemption deductions for child_tax_credit sec_24 allows a tax_credit for each qualifying_child of a taxpayer sec_24 to be a qualifying_child an individual must among other things qualify as the taxpayer’s dependent sec_24 as just discussed the children do not qualify as petitioner’s dependents therefore petitioner is not entitled to claim the child_tax_credit filing_status an individual qualifies as a head_of_household if among other things he is not married at the close of the taxable_year and maintains a home that serves as the principal_place_of_abode for his children for more than half the taxable_year sec_2 on the basis of all the evidence we conclude that petitioner did not maintain a home that served as the principal_place_of_abode for the children for any part of we sustain respondent’s determination that petitioner’s proper filing_status for is single decision will be entered for respondent respondent has not raised and we do not consider any issue as to whether petitioner’s proper filing_status for should be married_filing_separately
